Citation Nr: 1725172	
Decision Date: 06/30/17    Archive Date: 07/10/17

DOCKET NO.  10-47 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

R. Brunot, Associate Counsel





INTRODUCTION

The Veteran served on active duty in the United States Army from January 1972 to August 1983.

This matter comes before the Board of Veterans' Appeals (Board) from a March 2009 rating decision issued by the Department of Veteran's Affairs (VA) Regional Office in Houston, Texas.

This claim was previously before the Board in July 2015 and March 2016, and the Board remanded the case for additional development.


FINDINGS OF FACT

1.  The preponderance of evidence reflects that the Veteran's hypertension was not due to any in service incident or event.

2.  The preponderance of evidence reflects that the Veteran's bilateral hearing loss was not due to any in service incident or event.


CONCLUSIONS OF LAW

1.  The criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).  

2.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2016).   



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist 

VA's duty to notify was satisfied by letters sent in October 2008 and January 2009.  38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Additionally, VA has a duty to assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  The evidence of record includes the Veteran's Service Treatment Records (STRs), private treatment records, VA examinations, and VA treatment records.  The case was remanded in July 2015 so additional records could be added to the Veteran's claims file including the Veteran's STRs from January 1972 to August 1983 and some private treatment records.  Applicable law mandates that there must be substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).  In accordance with Stegall, the identified records STRs were added to the claims file and the Veteran was notified of the private records that were not added.  The Veteran did not submit any response; thus, the Board finds there has been substantial compliance.  Id.  The Veteran has not referred to any additional, unobtained, relevant, available evidence.  Accordingly, all relevant, identified, and available evidence has been obtained.  

The duty to assist also includes providing an examination when the record indicates a claim may have merit but there is insufficient evidence to decide the matter.  38 U.S.C.A. § 5103A (West 2014); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Board remanded the case in March 2016 for a VA examination for hypertension and a VA opinion for hearing loss.  An opinion for hearing loss was provided in July 2016 and the Veteran underwent a VA examination for hypertension in October 2016.  The examiners evaluated the entire claims file and provided adequate rationales discussing potential nexus between the Veteran's claimed disabilities and any in-service incident.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).    

Accordingly, the Board's duty to assist has been fulfilled.  

II.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  To establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303 (2014); see also Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  Second, the Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  Third, the Board must weigh the probative value of the evidence in light of the entirety of the record. 

A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102 (2016).  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 4 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996). 

A.  Hypertension

The nexus requirement of a service connection claim may be satisfied by evidence that a chronic disease subject to presumptive service connection, such as hypertension, manifested itself to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).

The Veteran stated he was diagnosed with hypertension in 1984, one year after separation from service.  The Veteran stated that at this time he was given medicine for his hypertension.  The Veteran also had several elevated blood pressure readings while in service.  

Nevertheless, in July 2016 and October 2016, VA examiners found the Veteran's hypertension was not due to his time in service.  The examiners noted that the medical evidence of record showed the Veteran was first diagnosed with hypertension in 2005, many years after separation from service.  Additionally, while the examiners acknowledged the Veteran did have elevated blood pressure readings in service, the examiners found those readings could have been due to any number of reasons.  The examiners noted the readings could have been due to the Veteran's illness/pain, anxiety, or improper measurements (such as using the wrong cuff).  Importantly, the examiner noted the Veteran's initial diagnosis was not confirmed by blood pressure readings taken two or more times on three different days.  The examiner noted that obtaining blood pressure readings on at least three to six occasions before diagnosing hypertension is recommended, if end organ damage is not present, because blood pressure readings can be falsely elevated for the reasons noted above.  

Furthermore, beyond those four blood pressure readings in service, there was nothing in the Veteran's STRs or exit examination to confirm a diagnosis of hypertension.  The July 2016 examiner concluded the Veteran's hypertension was not due to his military service but instead was more likely caused by his morbid obesity, hyperlipidemia, prior alcohol dependence, and family history.  

The opinions of the VA examiners provide highly probative evidence against the Veteran's claim.  

The Board considers the Veteran's lay statement that he was initially diagnosed with hypertension in 1984.  However, this statement must be weighed against the medical evidence of record that shows that he was not diagnosed with hypertension until 2005.  Accordingly, the Board assigns the medical evidence of record more probative weight than the Veteran's lay statements.  While the Board acknowledges the Veteran did have elevated blood pressure readings in service, the Board weighs these readings against the examiners possible explanations for these readings.  

In this case, the Veteran is not competent to self-diagnose hypertension.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376 -77 (Fed. Cir. 2007); see also Kahana v. Shinseki, 24 Vet. App. 428 (2011).  It requires administration of testing and interpretation of results as well as knowledge of biological processes and physiological functioning, and the record does not show that the Veteran has the training or expertise necessary to self-diagnose hypertension.  Because the in-service elevated blood pressure readings were not confirmed with a diagnosis in service of hypertension nor confirmed by multiple readings on different days, the Board finds the examiner's possible explanations for the Veteran's elevated blood pressure are more probative than the Veteran's lay assertion.

The Board finds the preponderance of evidence does not show the Veteran's hypertension developed to a compensable degree within one year after service.  Additionally, the Board finds that a grant of service connection is not warranted based upon continuity of symptoms, because, as noted above, hypertension was not diagnosed for years following service.  38 C.F.R. § 3.303(a),(b); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Therefore, the Board finds the preponderance of evidence is against the Veteran's claim that his hypertension is related his time in service.  See Alemany v. Brown, 9 Vet. App. 518 (1996).  Consequently, the Board finds service connection for hypertension is not warranted. 

B.  Bilateral Hearing Loss 

For VA purposes, impaired hearing will be considered a disability when the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2016).  The threshold for normal hearing is between 0 and 20 decibels and higher thresholds show some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

The audiogram conducted at the August 2010 VA examination showed that the Veteran's bilateral hearing loss meets the criteria in 38 C.F.R. § 3.385.  Therefore, he has a current disability for VA purposes.  

The nexus requirement of a service connection claim may be satisfied by evidence that a chronic disease subject to presumptive service connection, such as an organic disease of the nervous system, manifested itself to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).  Sensorineural hearing loss is considered an organic disease of the nervous system and is thus a chronic disease.  38 C.F.R. §§ 3.309(a) (2016).

The Board notes the Veteran had a slightly elevated auditory threshold in his right ear at his enlistment examination in January 1972; however, at the time the Veteran did not meet the criteria for VA hearing loss as set forth in 38 C.F.R. § 3.385.  Because the degree of hearing loss shown on the Veteran's entrance medical examination did not meet VA's definition of a disability for hearing loss under 38 C.F.R. § 3.385, then the presumption of soundness applies.  McKinney v. McDonald, 28 Vet. App. 15, 28 (2016).  Accordingly, the Veteran's hearing is considered normal on entry into service.  The Veteran's next hearing examination occurred in January 1981 where the evidence showed the Veteran's hearing in his right ear improved.  The Veteran's STRs are silent for any report of hearing loss.

The Veteran's August 2003 examination and private opinion noted the Veteran had bilateral hearing loss.  The examiner noted the Veteran stated he was exposed to excessive noise during his military service and in his civilian life.  The Veteran also stated that he did not use hearing protection.  The examiner concluded the Veteran's hearing loss was consistent with long-standing hearing loss due to excessive noise exposure. 

The Veteran also underwent a VA examination in August 2010.  The Veteran indicated that he had problems hearing conversations where there was background noise and had to ask people to repeat themselves when talking on the phone.  The Veteran also stated again that he was exposed to noise in his post-military employment.  The Veteran acknowledged he did not use hearing protection.  In addition, the Veteran stated the onset of his hearing loss began in 1985 with a gradual onset.  The examiner concluded the Veteran's hearing loss was not related to his time in service.  The Board previously found this examination to be inadequate in its March 2016 remand.  Therefore it is not probative.  

In July 2016 an examiner provided an opinion about the Veteran's hearing loss and concluded it was not related to service.  The examiner stated the hearing loss was not related to service because there was no significant threshold shift two years prior to separation, after looking at the entrance examination and the January 1981 examination.  Additionally, the examiner noted that in 2003, the Veteran reported military and post-service noise exposure.  At the 2003 examination, the Veteran did not associate his hearing loss onset with military or acute acoustic trauma.  Additionally, the examiner cited outside medical research which showed that once exposure to noise is discontinued there is no further progression of hearing loss.  The examiner noted that there is insufficient scientific evidence to conclude that permanent hearing loss directly attributable to noise exposure develops long after noise exposure. 

The Board considers the Veteran's lay statements that his bilateral hearing loss is due to his noise exposure in the military.  He is competent to report observable symptoms, such as a decrease in hearing acuity.  However, in this case, the Veteran lacks the requisite medical training to provide an etiological opinion relating to his bilateral hearing loss.  Determining the etiology of hearing loss is a complex medical question, especially when there is in-service as well as post-service noise exposure.  The evidence does not show that the Veteran has training or experience necessary to determine the etiology of his hearing loss.  Therefore, the Veteran's opinion is given low probative weight.  The VA examiners concluded based on a review of the entire claims file and medical research that the Veteran's hearing loss was not due to any in-service noise exposure.  The VA examiners' opinions are afforded higher probative weight because they are from competent, credible, medical professionals who are qualified to provide etiological opinions.  

The earliest medical evidence of record shows that his bilateral hearing loss started in 2003.  The Veteran reported the onset of his bilateral hearing loss began in 1985, two years after service.  Therefore, there is no evidence of record to show the Veteran's bilateral hearing loss developed to a compensable degree within one year after separating from service in 1983.  Further, a two year gap between separation from service and onset of hearing loss reflects a break in symptoms and therefore a grant based on continuity of symptoms is not warranted.  38 C.F.R. § 3.303(a),(b); see also Walker, 708 F.3d 1331. 

Thus, the Board finds the preponderance of evidence shows the Veteran's bilateral hearing loss is not due to any in-service noise exposure.  See Alemany v. Brown, 9 Vet. App. 518 (1996).  Consequently, service connection for bilateral hearing loss is not warranted.   


ORDER

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for bilateral hearing loss is denied. 



____________________________________________
D. Martz Ames 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


